 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROSEANN L. RITCHISON,                             No. 2:19cv00602 AC
12                       Plaintiff,
13           v.                                         ORDER and
14    COMMISSIONER OF SOCIAL                            FINDINGS AND RECOMMENDATIONS
      SECURITY,
15
                         Defendant.
16

17

18          Plaintiff is proceeding in this social security action pro se. The action was accordingly

19   referred to the undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21) and

20   (15). On April 11, 2019, this court issued an order granting plaintiff leave to proceed in forma

21   pauperis and ordering plaintiff, within 14 days, to submit to the United States Marshal a

22   completed summons and copies of the complaint, and to file with the court a statement certifying

23   such submission. ECF No. 3. This deadline passed, and the United States Marshal has

24   not received the required documents, nor has plaintiff filed a certificate of their submission.

25          On August 23, 2019, the court ordered plaintiff to show cause by September 4, 2019 why

26   this case should not be dismissed for failure to prosecute. ECF No. 6. The court warned plaintiff

27   that failure to show completion of service and comply with the order would result in a

28   recommendation that the case be dismissed. Plaintiff has not provided any response.
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a
 2   district judge to this action.
 3           IT IS HEREBY RECOMMENDED that this action be dismissed, without prejudice, for
 4   lack of prosecution and for failure to comply with the court’s order. See Fed. R. Civ. P. 41(b);
 5   Local Rule 110.
 6           These findings and recommendations are submitted to the United States District Judge
 7   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 8   (21) days after being served with these findings and recommendations, plaintiff may file written
 9   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
10   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
11   objections within the specified time may waive the right to appeal the District Court’s order.
12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   DATED: September 6, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
